Citation Nr: 0613616	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbar spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the lumbar 
spine is manifested by painful motion and local tenderness, 
but there are no spasms or weakness.

2.  The veteran does not have ankylosis of any part of the 
spine, to include the cervical and thoracolumbar spine; 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; or forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  

3.  The veteran suffers from posterior central disc 
herniation, L5-S1, which is more likely than not related to 
his service-connected arthritis of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5295 (effective before September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 
(effective as of September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's lumbar back disability 
has been effect for decades.  See October 1983 rating 
decision.  He was granted service connection for arthritis, 
L5, lumbar spine, due to trauma, and was assigned a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective November 27, 1982.  
Thereafter, the RO applied Diagnostic Code 5295 in 
conjunction with Diagnostic Code 5010, and increased the 
rating to 10 percent, effective November 27, 1982, and to 20 
percent, effective March 7, 1997.  See May 1997 rating 
decision.  The 20 percent evaluation was continued pursuant 
to the July 2002 rating decision, which is the subject of 
this appeal.  The RO subsequently granted an increase to 30 
percent, effective March 26, 2002, the date on which the 
increased rating claim was received.  See September 2005 
rating decision.  The veteran's appeal for an increased 
rating, however, remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively.  Both the old and new criteria apply, 
but the substantive new criteria cannot be applied before 
their effective date of September 26, 2003.  The criteria for 
evaluating arthritis due to trauma, which is rated as 
degenerative arthritis, have not changed during the pendency 
of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2005).  

In light of the amendments to the applicable criteria, the 
Board evaluates the claim in accordance with the effective 
dates of the rating criteria, before and as of September 26, 
2003, as follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
40 percent evaluation for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) 
and (2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments permitted schedular ratings higher 
than 30 percent.  Diagnostic Code 5285 permitted a 60 or 100 
percent rating for a fracture of the vertebra, depending on 
severity.  Complete bony fixation (ankylosis) of the spine 
allowed either a 60 or 100 percent rating, depending on 
severity and whether ankylosis is favorable or unfavorable, 
under old Diagnostic Code 5286.  Diagnostic Code 5287 
provided a 40 percent evaluation for unfavorable ankylosis of 
the cervical spine.  Also, under old Diagnostic Code 5289, 
favorable ankylosis of the lumbar spine would have permitted 
a 40 percent rating and unfavorable ankylosis would have 
permitted a 50 percent rating.  Diagnostic Code 5292 provided 
a 40 percent rating for severe limitation of motion of the 
lumbar spine.  These diagnostic codes are not applicable to 
the current situation, however, as there is no evidence that 
the veteran had a fractured vertebra, complete ankylosis of 
the spine, ankylosis of the cervical or lumbar spine, or 
severe limitation of motion of the lumbar spine.

Prior to September 23, 2002, Diagnostic Code 5293 provided a 
40 percent evaluation for recurrent attacks of severe 
intervertebral disc syndrome (IDS) with intermittent relief; 
a 60 percent evaluation was permitted for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  This 
criteria took into account both orthopedic and neurological 
manifestations of IDS.  From September 2002 until a 
subsequent amendment in September 2003, Diagnostic Code 5293 
provided 40 and 60 percent ratings for IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and episodes having a total duration of at least six weeks 
during the past one year, respectively.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1) (2003).  Pursuant to 
the September 2002 amendments, orthopedic and neurological 
manifestations of IDS were to be evaluated separately, using 
the criteria for the most appropriate orthopedic and 
neurologic diagnostic code(s).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2) (2003).  

The record does not support a rating in excess of 30 percent 
under the regulations that were in effect prior to September 
2003.  The veteran has continuously been rated under the 
diagnostic criteria for lumbosacral strain, but an increased 
rating under old Diagnostic Code 5295 is not warranted, as he 
never exhibited severe strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Nor is there evidence to support an increased rating under 
the criteria for IDS.  Although the veteran did exhibit 
volitional limitation due to pain prior to September 23, 
2002, there was no indication he suffered from recurrent 
attacks of severe IDS with intermittent relief, or persistent 
symptoms compatible with sciatic neuropathy.  Although 
neurological examination found diminished sensation in the 
right lower extremity during a May 2002 VA C&P examination, 
the veteran was able to squat and perform the heel and toe 
walk.  The right extremity straight leg lift was zero to 30 
degrees, with pain, and the left extremity was zero to 80 
degrees.  An August 2002 orthopedic clinic follow up found no 
definite spasm or splinting with range of motion testing; the 
sciatic nerve stretch test was negative and neuromuscular 
examination was within normal limits.  As such, a rating in 
excess of 30 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Nor is an increased rating warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  There is no evidence that the 
veteran exhibited any incapacitating episodes, as defined in 
the rating schedule, related to IDS.  Furthermore, although 
Dr. Field, who the veteran saw for chiropractic services, 
indicated that the veteran's back condition was affecting his 
legs, no neurological test results conducted by Dr. Field 
have been associated with the claims folder.  See February 
2003 letter from Dr. Field.  Moreover, neurological 
examination conducted during a March 2003 annual primary care 
examination found his motor function was 5/5 throughout and 
his sensory function was also grossly intact, although the 
veteran did complain of pain in his right leg upon straight 
leg raising at 45 degrees.  

      B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  The rating criteria for 
lumbosacral strain, which has been used to evaluate the 
veteran's disability, is included and is found at Diagnostic 
Code 5237 (2005).

Under Diagnostic Codes 5235-5242, a 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire spine merits a 100 
percent disability rating.  Notes to the new spine disability 
rating criteria specify that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2005), Note (1).  

Under the new criteria, ratings for IDS based on 
incapacitating episodes range from 10 percent to 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months are assigned a 40 percent rating.  To warrant a 60 
percent rating, there must be evidence that the veteran was 
incapacitated for a minimum of six weeks during the prior one 
year.  Id.  The definition of an incapacitating episode 
remains the same as it was prior to the September 26, 2003 
amendments.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005), Note (1).  As there is no evidence of record to 
suggest that bed rest and treatment by a physician has been 
prescribed, a rating under this provision is inapplicable.  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 30 
percent.  During the June 2005 VA C&P examination, the 
veteran reported pain across his low back that radiates to 
the lateral aspect of the left hip and leg, and to the medial 
area of the left foot, which gets numb.  He described a sharp 
pain that is aggravated even when lifting his hips 30 degrees 
above seat level.  Physical examination revealed no cervical 
spine tenderness and no limitation in the range of motion of 
the cervical spine.  Examination of the rest of the spine 
showed local areas of tenderness in the lower lumbar region 
and left sacroiliac area, and gentle palpation triggered a 
subjective, very sudden, stabbing type pain.  Lumbar flexion 
was 30 degrees when he felt an increase in low back pain; 
extension was zero degrees.  Lateral bending was 30 degrees 
to the left and right; rotation was 20 degrees to the left 
and right, with subjective increase in pain on ranges of 
motion.  Repetitive motion was not possible because of his 
increasing low back pain.  No postural abnormality or fixed 
deformity was found.  

Based on the physical examination, ratings of 50 and 100 
percent are not warranted for orthopedic manifestations 
associated with arthritis of the lumbar spine, as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  Nor is a rating of 40 percent 
warranted.  There is no evidence of unfavorable ankylosis of 
the entire cervical spine or favorable ankylosis of the 
entire thoracolumbar spine.  As for whether the veteran is 
unable to flex beyond 30 degrees, although the VA examiner in 
June 2005 did not provide a specific range of motion for the 
veteran's lumbar spine, it is inferred that the statement 
"lumbar flexion is 30 degrees when he feels an increase in 
his low back pain" indicates flexion beyond 30 degrees was 
possible.  Moreover, limitation of flexion to only 30 degrees 
was not reported in the other medical records and reports.

As noted above, any associated objective neurologic 
abnormalities are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  
38 C.F.R. § 4.71a (2005), Note (1).  The Board acknowledges 
that the veteran has complained of pain radiating to his 
legs.  See e.g., September 2002 orthopedics clinic follow up 
(some back pain that runs down to his right lower extremity); 
February 2003 letter from Dr. Field (low back condition 
affecting his legs); December 2003 primary care unscheduled 
note (pain radiating to both legs but is able to move both 
legs).  In May 2004, an impression of low back pain radiating 
to left leg with paresthesias was made, but nerve compression 
was ruled out.  See primary care progress note.  Moreover, 
upon neurological examination in June 2005, knee jerk 
response was found to be the contraction of the left and 
right thigh muscle on tapping the knee; there was subjective 
numbness down the left lower extremity, but there was still 
intact sensitivity to tactile stimulus down to the left toes 
and Achilles tendon reflex was negative.  See June 2005 VA 
C&P examination report.  A diagnosis of posterior central 
disc herniation, L5-S1, was made, but the VA examiner opined 
that it was more likely than not that this disability is 
related to the veteran's service-connected arthritis of the 
lumbar spine.  See id.  As such, a separate rating for 
neurological manifestations associated with the veteran's 
service-connected arthritis of the lumbar spine is not 
warranted.

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  During the June 2005 VA 
examination, the veteran reported limited physical 
capabilities, indicating that walking roughly 75 feet between 
the parking lot and his office, and prolonged sitting for 
more than 25 minutes, hurts his back.  He also reported that 
he has to pull himself up using the handrail to get into his 
truck, and that he has to slide down to get out due to the 
difficulty in lifting his body and lower extremities.  The 
veteran also indicated that his back pain increases with 
bending while trying to dress and undress, and the examiner 
noted that pain increased at 30 degrees of flexion.  Although 
the Board acknowledges that the veteran exhibits additional 
limitation due to pain, a higher rating on the basis of 
limitation of function due to pain is not warranted, as the 
VA examiner found no evidence of spasms, weakness or postural 
abnormality.  Although pain increased at 30 degrees of 
flexion, the record does not support a conclusion that the 
veteran's flexion is limited to 30 degrees by pain, as the 
veteran was able to flex to a greater degree, nor do other 
records describe flexion as limited to only 30 degrees or 
less due to pain.  Furthermore, separate ratings due to pain 
alone are not required under the Schedule.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

In conclusion, the preponderance of the evidence is against 
the claim.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal was remanded in December 2004 in order 
to effect compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of obtaining additional 
information about medical care providers, and affording the 
veteran orthopedic and neurological examinations.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See March 
2005 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The claim for service connection for the disability at issue 
was substantiated decades ago.  Thus, there is no prejudice 
in the failure to provide the veteran with the five elements 
of a service-connection claim.  As the claim for increased 
rating is being denied, the veteran also has not been 
prejudiced by VA's failure to provide notice as to the 
effective date of any increased rating.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and the veteran was afforded an 
appropriate VA examination in connection with his claim.  In 
addition, pursuant to the December 2004 remand instructions, 
the RO attempted to ascertain from the veteran information 
for all medical care providers who had treated him for a low 
back disorder since March 2001.  The veteran indicated that 
he had received treatment at the VAMC.  See March 2005 
statement in support of claim.  The RO also obtained 
treatment records from Nathan Chiropractic and associated 
them with the claims file.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 30 percent for arthritis 
of the lumbar spine is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


